     Case 1:17-cr-00115-LJO-SKO Document 31 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 1:17-cr-00115-NONE-SKO

12                      Plaintiff,

13           v.                                        ORDER

14   RUBEN ECHEVERRIA,                                 (Doc. Nos. 29 & 30)

15                      Defendant.

16

17           The court has received and reviewed defendant’s request filed August 14, 2020 seeking

18   clarification of his sentence (Doc. No. 29), along with the follow-up letter he filed with the court

19   on September 14, 2020 (Doc. No 30). Therein, defendant seeks confirmation of when he began

20   to serve his federal sentence and, relatedly, a copy of his presentence report (PSR).

21           First, the court declines to send defendant a copy of his PSR. PSRs routinely are filed on

22   the court’s docket under seal because they can contain private information and/or information that

23   could be detrimental to a prisoner’s safety. As a result, the court does not generally make copies

24   of PSRs available directly to incarcerated defendants.

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 1:17-cr-00115-LJO-SKO Document 31 Filed 10/06/20 Page 2 of 2

 1           As to the request for clarification of when defendant began serving his federal sentence,

 2   the Bureau of Prisons, not the court, has authority to calculate credit for time served and/or good

 3   time credits. Accordingly, the court is not in a position to formally address the issues defendant

 4   raises in his filings.1

 5   IT IS SO ORDERED.
 6
         Dated:     October 5, 2020
 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   1
       However, the court’s records appear to reflect that defendant was arrested on state charges on
     February 5, 2017, and that he completed serving a state court imposed sentence and came into
28
     federal custody in this case on April 24, 2017.
                                                      2
